UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2645



WILLIAM H. LEIGH, individually and in his of-
ficial capacity as Chairman of the ECHS Resi-
dent Council,

                                             Plaintiff - Appellant,

          versus


TYRA L. NEWELL, individually and in his offi-
cial capacity as Chairman; GERALDINE REID,
individually and in her official capacity as
Vice Chairman; CLINTON H. CAMERON, individ-
ually and in his official capacity as Commis-
sioner; DONALD T. PARKS, individually and in
his official capacity as Commissioner; KAY S.
PATTERSON; JAMES TURNER, individually and in
his official capacity as Commissioner; JUDAH
A. PERSON, individually and in his official
capacity as Executive Director; ELIZABETH CITY
HOUSING AUTHORITY; ELIZABETH CITY HOUSING
AUTHORITY BOARD OF COMMISSIONERS; WILLIE M.
OVERTON, individually and in her official
capacity as Commissioner; BOBBY JORDAN, indi-
vidually and in his official capacity as
Commissioner,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-98-18-2-H(2))


Submitted:   July 27, 2000                 Decided:   August 9, 2000
Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Leigh, Appellant Pro Se.   John David Leidy, HORNTHAL,
RILEY, ELLIS & MALAND, Elizabeth      City, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William H. Leigh appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Leigh v. Newell, No. CA-98-18-2-H(2)

(E.D.N.C. Nov. 3, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



                                2